Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/21 has been entered. In response to this RCE, the previous 101 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 11, and 17. The prior art fails to disclose a system, comprising: one or more hardware processors; and a memory storing computer-executable instructions, that in response to execution by the one or more hardware processors, causes the system to perform operations comprising: receiving, by a payment provider, first device information corresponding to a consumer device of a consumer, the first device information being collected by a first mobile application executing on the consumer device in response to a payment transaction request being initiated between the consumer and a merchant; detecting that the first device information lacks one or more pieces of information needed to satisfy a risk analysis threshold for performing a 

The prior art of record: Sheets et al (Sheets hereinafter, US PUB: 2015/0195133) discloses the provision of account information to a mobile device (see the abstract). However, Sheets fail to disclose detecting that the first device information lacks one or more pieces of information needed to satisfy a risk analysis threshold for performing a risk analysis process; determining, based on the detecting, that the first mobile application has not properly integrated or interfaced with an Application Programming Interface (API) provided by the payment provider; in response to the determining, transmitting a push communication to a second mobile application of the payment provider, the second mobile application executing on the consumer device as a background process, the push communication including instructions that cause the second mobile application to automatically transmit, to the system, second device information corresponding to the consumer device, wherein the second device information includes the one or more pieces of information missing in the first device information; based on the second device information, executing the risk analysis process with respect to the payment transaction request; and processing the payment transaction request in response to determining, based on the executing the risk analysis process, that a risk level associated with the payment transaction request satisfies a risk threshold.
The examiner further contends that claims 1-20 contain patent eligible subject matter in view of 2019 PEG guidelines. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697